Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 1 of 6




                     EXHIBIT 5
      Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 2 of 6




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a BRAZOS
LICENSING AND DEVELOPMENT,
                    Plaintiff,                      Civil Action No.

     v.                                           6:20-cv-00729-ADA

HEWLETT PACKARD ENTERPRISE
COMPANY,
                   Defendant.


              HEWLETT PACKARD ENTERPRISE COMPANY’S
                 PROPOSED CLAIM CONSTRUCTIONS
          Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 3 of 6




         Pursuant to the Court’s Order, Dkt. No. 23, Defendant Hewlett Packard Enterprise

Company (“Defendant” or “HPE”), by and through its counsel, hereby serves these Preliminary

Proposed Constructions on Plaintiff WSOU Investments, LLC (“Plaintiff”). HPE reserves the

right to amend, modify, change, add, and/or delete claim terms and constructions based on the

terms disclosed and constructions offered by Plaintiff. HPE also reserves the right to

supplement, amend, or otherwise modify these Proposed Claim Constructions consistent with the

Court’s Scheduling Order and any applicable rules. HPE further reserves the right to argue in

the alternative that these terms are indefinite, and/or that these terms are indefinite and/or lack

written description depending on how Plaintiff proposes to construe them and/or they are

ultimately construed by the Court.

         Subject to the foregoing, HPE submits that the following terms should be construed

and/or are indefinite as indicated below. Identification of an asserted claim includes all claims

that depend therefrom, whether or not the limitation(s) added by the dependent claim expressly

recite the term. The disclosure of a proposed construction below does not imply that the

construction differs from the term’s plain and ordinary meaning in the context of the patent.

HPE reserves all rights to support its proposed constructions through arguments based on plain

meaning, special definitions, disclaimers, and all other applicable bases for construction of claim

terms.




                                                  1
        Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 4 of 6




                                 U.S. Patent No. 7,646,729
                    Asserted Claims: 1, 3, 5, 6, 7, 12, 13, 15, 17, 18, 19, 24

Claim(s)    Claim Terms, Phrases,                        Proposed Construction
                    or Clauses
1, 13       a sniffer                    Computer hardware or software, connected to a central
                                         location of the network, that can intercept and log
                                         traffic flowing through a network without affecting the
                                         traffic or network characteristics, and which is not a
                                         network node, is not known to or detectable by other
                                         network elements, can be removed without directly
                                         affecting the network topology, and does not manage
                                         any aspect of the network
1, 7, 13,   link status messages /       Indefinite
19          link state messages
1, 13       inner nodal area             central ring of nodes connected to an element
                                         management system
1, 13       outer nodal area[s]          ring of nodes that shares only one node with said inner
                                         nodal area, and does not share any nodes with any other
                                         outer ring

1, 13       adapting a sniffer to        In the interest of conserving judicial resources and to
            collect information from     comply with the local rules, after further consideration,
            nodes … by configuring       HPE believes this term does not require a construction.
            the sniffer as a partition
            designated inner
            nodal-area node
1, 13       configuring the sniffer      employing the Repairs of Partition Areas feature of
            as a partition designated    ISO/IEC 10589:2001 to create a virtual outer ring
            inner                        adjacency to receive link state messages from all nodes
            nodal-area node of the       in the [first / second / remaining] outer nodal area
            [first / second /
            remaining] outer nodal
            area;




                                                 2
      Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 5 of 6




Date: February 16, 2021             Respectfully submitted,

                                 By: /s/ Michael R. Franzinger

                                     Michael D. Hatcher
                                     SIDLEY AUSTIN LLP
                                     2021 McKinney Avenue, Suite 2000
                                     Dallas, TX 75201
                                     Telephone: (214) 981-3300
                                     Facsimile: (214) 981-3400
                                     mhatcher@sidley.com

                                     Michael R. Franzinger
                                     SIDLEY AUSTIN LLP
                                     1501 K Street, N.W.
                                     Washington, D.C. 20005
                                     Telephone: (202) 736-8000
                                     Facsimile: (202) 736-8711
                                     mfranzinger@sidley.com

                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: (512) 263-2165
                                     Facsimile: (512) 263-2166
                                     bshelton@sheltoncoburn.com

                                     COUNSEL FOR DEFENDANT
                                     HEWLETT PACKARD ENTERPRISE COMPANY




                                     3
       Case 6:20-cv-00729-ADA Document 38-5 Filed 03/22/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing HEWLETT PACKARD
ENTERPRISE COMPANY’S PROPOSED CLAIM CONSTRUCTIONS was served on the
following parties this 16th day of February 2021, in the manner indicated below:

 Counsel for WSOU, LLC                       VIA ELECTRONIC MAIL

 Alessandra C. Messing                       amessing@brownrudnick.com;
 Timothy J. Rousseau                         trousseau@brownrudnick.com;
 Yarelyn Mena                                ymena@brownrudnick.com
 BROWN RUDNICK LLP
 7 Times Square
 New York, New York 10036
 telephone: (212) 209-4800
 facsimile: (212) 209-4801

 Edward J. Naughton                          enaughton@brownrudnick.com;
 Rebecca MacDowell Lecaroz                   rlecaroz@brownrudnick.com
 BROWN RUDNICK LLP
 One Financial Center
 Boston, Massachusetts 02111
 telephone: (617) 856-8200
 facsimile: (617) 856-8201

 David M. Stein                              dstein@brownrudnick.com;
 Sarah G. Hartman                            shartman@brownrudnick.com
 BROWN RUDNICK LLP
 2211 Michelson Drive, 7th Floor
 Irvine, California 92612
 telephone: (949) 752-7100
 facsimile: (949) 252-1514

 Raymond W. Mort, III                        raymort@austinlaw.com
 THE MORT LAW FIRM, PLLC
 100 Congress Avenue, Suite 2000
 Austin, Texas 78701
 tel/fax: (512) 677-6825

                                              /s/ Michael R. Franzinger
                                              Michael R. Franzinger
